COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  IN THE INTEREST OF J.A.R, D.R., J.R.,                        No. 08-22-00164-CV
  J.N.R, K.L.R, AND A.M.G., CHILDREN,             §
                                                                 Appeal from the
                       Appellant,                 §
                                                            65th Judicial District Court
                                                  §
                                                             of El Paso County, Texas
                                                  §
                                                              (TC# 2021DCM3784)
                                                  §

                                         O R D E R

        The Court GRANTS the Appellant M.G.’s second motion for extension of time within

which to file the brief until November 6, 2022. NO FURTHER MOTIONS FOR EXTENSION

OF TIME TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

        It is further ORDERED that the Hon. Celia A. Villasenor, the Appellant M.G.’s attorney,

prepare the Appellant M.G.’s brief and forward the same to this Court on or before November 6,

2022.

        IT IS SO ORDERED this 26th day of October, 2022.

                                                      PER CURIAM

Before Rodriguez, C.J., Palafox, and Alley, JJ.